NUMBER 13-07-00717-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

DAN UZZELL,									Appellant,

v.


WILLIAM T. McGEE,								Appellee.


On appeal from the 107th District Court 

of Cameron County, Texas.

 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Vela

Memorandum Opinion by Justice Rodriguez


	Pro se appellant Dan Uzzell filed suit for fraud in Cameron County, Texas against
appellee William T. McGee and others.  After a hearing, the trial court granted McGee's
motion to sever and transfer venue.  In this accelerated appeal, Uzzell, by one issue,
challenges the trial court's order transferring venue. (1)  Appellee contends that the trial
court's order transferring venue  is interlocutory and not appealable; therefore, this Court
does not have jurisdiction.  We agree and dismiss for want of jurisdiction.  
	Generally, appellate jurisdiction applies to cases in which a final judgment has been
rendered, or a statute permits interlocutory appeal.  Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).  Section 15.064 of the Texas Civil Practice and Remedies Code
provides that "[i]n all venue hearings, no factual proof concerning the merits of the case
shall be required to establish venue.  The court shall determine venue questions from the
pleadings and affidavits.  No interlocutory appeal shall lie from the determination."  Tex.
Civ. Prac. & Rem. Code Ann. § 15.064(a) (Vernon 2002) (emphasis added).  
	In this case, the appeal is from a venue order and not a final judgment. 
Furthermore, the statute does not permit interlocutory appeal from a determination of
venue; in fact, it prohibits interlocutory appeal.  Id.; Elec. Data Sys. Corp. v. Pioneer Elecs.,
68 S.W.3d 254, 257 (Tex. App.-Fort Worth 2002, no pet.) ("The legislature has provided
that no interlocutory appeal is available from a trial court's determination of a venue
question.").  Therefore, this Court does not have jurisdiction.  Accordingly, we dismiss the
appeal for want of jurisdiction.
 
								NELDA V. RODRIGUEZ
								Justice

Memorandum Opinion delivered and
filed this 22nd day of May, 2008.
1.  Uzzell does not challenge the severance order.